

English Translation of an Agreement written in Chinese




Agreement for Co-operation in Business




Made between


Shanghai Quo Advertising Company Limited      (hereinafter called “Party A”)




Wuhan Weiao Advertising Company Limited      (hereinafter called “Party B”)


In accordance with the (Code of Law of the People’s Republic of China Governing
Contracts) the (Code of Law of the People’s Republic of China Governing
Advertising Activities), and all other relevant laws and regulations and based
on the principles of equity voluntarity and conciliation Party A and Party B
have reached consensus and agreement with each other on their co-operation for
the business operations and application of an outdoor visual advertisement LED
Panel to be installed at Wuhan Gongyi Tower (“Building”) situated in Wuhan
Zhongshan Road.  The parties have made the following agreement so that they may
abide by it :-
 
Section 1  Representations and Covenants made respectively by the Parties


1.
Representations and Covenants made by Party A :-



 
(1)
Party A is a corporate body incorporated in accordance with the law and is
subsisting effectively;



 
(2)
Party A has all the relevant rights and capacity to enter into and perform this
Agreement and shall retain such right and capacity throughout the subsistence of
this Agreement;



 
(3)
The signing and performance of this Agreement by Party A shall not constitute
any contravention of any law, regulation, governmental policy or any other
agreement or promise which such party is under an obligation to perform;



 
(4)
The representative of Party A who signs this Agreement on its behalf has been
duly authorized to do so by Party A in accordance with its internal regulations.


 
1

--------------------------------------------------------------------------------

 

 
2.
Representations and Covenants made by Party B :-



 
(1)
Party B is a corporate body incorporated in accordance with the law and is
subsisting effectively;



 
(2)
Party B has all the relevant rights and capacity to enter into and perform this
Agreement and shall retain such right and capacity throughout the subsistence of
this Agreement;



 
(3)
The signing and performance of this Agreement by Party B shall not constitute
any contravention of any law, regulation, governmental policy or any other
agreement or promise which such party is under an obligation to perform;



 
(4)
Party B owns the exclusive right for the operation of business regarding the
outdoor visual advertisement LED panel to be provided and installed according to
this Agreement and is entitled to the relevant approval papers for the same (
refer to Appendix 1 hereto).



 
(5)
The representative of Party B who signs this Agreement on its behalf has been
duly authorized to do so by Party B in accordance with its internal regulations.



3.
Any misrepresentation or inaccuracy in respect of the above representations and
covenants shall be regarded as a fundamental breach of contract on the part of
the defaulting party.





Section 2  The Rights and Obligations of Party A


1.
Party A shall in accordance with the applications submitted by Party B to the
relevant authorities set up and install at an outdoor location along Wuhan
Zhongshan Road (cross street Minsheng Road) a visual advertisement LED panel of
200 square meters in dimension, the substantive measurements of the dimension of
the LED panel shall be confirmed in writing upon an inspection to be held on
site and the substantive location for the situation of the LED panel will be in
accordance with Appendix 2 hereto.



2.
Party A shall bear the cost and expenses in relation to the setting up, above
ground installation, consolidation and tuning of the advertisement LED panel and
also the cost and expenses in relation to the co-ordination and management of
advertising material, publication of such material and the electricity charges
for the operation of the advertisement LED panel. Party B is under an obligation
to provide the requisite conditions for the relevant work of Party A (except for
the consolidation work) and to provide all reasonable assistance in the
co-ordination of the work.


 
2

--------------------------------------------------------------------------------

 
 


3.
Party A shall provide details of the external appearance and dimensions of the
Panel and the specifications for the construction of the foundation of the Panel
(with information regarding wiring and electricity connection) to enable Party B
to submit the relevant information for the approval of the relevant authority,
the substantive specifications are included hereunder in Appendix 3 hereto.



4.
Party A shall have the ownership of the property of the LED advertisement Panel
to be set up using the investment of Party A hereunder. Party A shall also have
the right to use the location of this LED Panel for the placing of advertisement
for a period of Five Years counting from the 60th day after the signing of the
contract. If Party A has been able to complete its work within the period of 60
days then the computing of the relevant period shall start instead from the date
on which both parties have signed a written certificate to confirm the
inspection and acceptance of the Panel in good order.(see Appendix 4 hereto). If
the relevant work has been delayed due to conditions pertaining to the site of
construction (such as the consolidation work required) or if the progress of
work is affected by a delay on the part of Party B in the provision of the
requisite approval papers for the relevant work then the computing of the
relevant period shall start instead from the date on which both parties have
signed a written certificate to confirm the inspection and acceptance of the
Panel in good order.



5.
Party A shall commence work on the foundation (including wiring and electrical
connection) for the outdoor LED Panel and the setting up of the LED
advertisement Panel once Party B has completed the process of obtaining the
relevant approval for the commencement of work. Party B agrees to allow Party A
the work period of 60 days to complete the work (counting from the date of
signing of the contract). If the relevant work has exceeded 60 days due to
conditions pertaining to the site of construction or due to the causes
attributable to Party B then the computing of the relevant work period shall
start instead from the date on which both parties have signed a written
certificate to confirm the inspection and acceptance of the Panel in good order.



6.
Party A shall not publish or dissipate any material through the media of the
visual advertisement LED Panel mentioned above in this contract which is
expressly prohibited by the laws or regulations of the People’s Republic of
China and shall bear full responsibility for all legal liability arising from
such publication.or dissipation.


 
3

--------------------------------------------------------------------------------

 
 


7.
Party A shall bear all the debts and obligations owing to and towards its
advertising customers which arise from its relevant business hereunder which is
owned and operated solely by Party A itself.



8.
Party A shall bear responsibility for liability in relation to the safety of the
advertising media and installation hereunder. Party A shall bear the losses and
damages caused by such media or installation to the person or property of other
parties or in relation to the cleaning of the LED Panel or similar courses of
event. The liability for personal injury claims or claims for proprietary losses
or damage arising in relation to the installation, consolidation and maintenance
work hereunder, or in the courses of the publication, dissipation or monitoring
of the advertisements shall be borne by the party who is responsible for the
relevant work. Third parties may only claim against the party responsible
hereunder for compensation.



9.
In the event of both parties hereto terminating their co-operation during the
subsistence of this Agreement or in the event of Party A declining to renew its
contract after the expiration of the term of contract hereunder Party A shall
dismantle and remove the outdoor visual advertisement LED Panel within 20 days
and clean up the site or otherwise sell the Panel to Party B at a discount.
Party B is entitled to reclaim and take back the advertisement site on the
expiration of such period.



Section 3  Rights and Obligations of Party B


1.
Party B shall be responsible for co-ordinating with relevant authorities and
making applications to obtain and obtaining all the relevant approvals from
relevant government departments and authorities concerning the project in this
Agreement.  If Party B should fail to obtain all such approvals from the
Municipal Management Bureau in respect of the site location of the visual
advertisement LED Panel mentioned above (as confirmed in writing by Party A) by
10th October, 2007 Party A shall be entitled to unilaterally terminate this
Agreement.  If the parties hereto shall nevertheless through negotiation agree
in writing to extend the time for obtaining such approval then Party B must
continue with its effort to obtain all such approval within the extended period
of time under such new agreement.



2.
Party B shall ensure that all the examination and scrutinizing procedures of the
Municipal Management Bureau and other relevant authorities will be completed
before 31st August, 2007so as to ensure that Party A will be able to commence
working on the building of foundation for the LED Panel mentioned above as
confirmed by Party A in writing and with electricity supply connected to the
location.


 
4

--------------------------------------------------------------------------------

 
 
3.
Party B’s obtaining of all requisite approvals from the relevant authorities for
the works in the project hereunder shall be completed no later than 31st August,
2007.



4.
Party B shall be responsible to meet all needs for co-ordination and
communication with the owner and/or management office of the building at which
the project hereunder is located and ensure that Party A shall be entitled to
have independent, exclusive and complete utilization of the LED Panel. Party B
shall bear all the fees to be charged for the use of such location.



5.
Party B shall be responsible to co-ordinate the work of Party A for the daily
maintenance and repair of the system in the project hereunder.



6.
Party B shall not engage in advertising business within the same district at
which the visual LED Panel under this contract is located. Party B shall bear
all economic losses and legal consequences arising from any advertising business
or violation of rights in the course of publication or dissipation of
advertisements occasioned by Party B in its own initiative.



7.
Party B shall give a lawful receipt to Party A upon its receiving the payment of
any sum payable by Party A to Party B.



8.
Party A shall provide to Party B at least 5 working days prior to the intended
date of publication a full set of documents in respect of the advertisements as
proposed by its customer to enable Party B to make the relevant application to
the relevant department of the government for the requisite approval. Party B
shall return to Party A the copy of the approval papers issued by the relevant
government department with the seal of Party B thereon within 3 working days
upon the issue of such approval to provide the legal basis for Party A to
proceed with the publication of the relevant advertisement. Party B shall also
consent to Party A sending persons to make inquiries at the relevant department
of the government to verify the issuance of the approval papers. If the contents
of the intended advertisement fail to get the relevant approval Party A shall
co-ordinate its effort with Party B to make a fresh application or cancel the
advertisement altogether. Any issue arising in respect of the fees payable for
such application shall be resolved through negotiation between the parties
hereto.



* * * TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT 10.1


 

 
5

--------------------------------------------------------------------------------

 

 
Section 4.  Duration of Contract


1.
Duration of Contract : This contract shall remain effective for a period of
sixty calendar months commencing from the date of issue of the Certificate of
Inspection and Acceptance in Good Order after the signing of this contract.



2.
The two parties hereto may, within 60 days before the expiration of the term of
this contract, by a written confirmation of their supplemental agreement extend
the term of this contract for a further period of 60 calendar months. The other
terms and conditions of such supplemental agreement shall be adopted from and be
in accordance with those contained in this contract.





Section 5


Party A shall be entitled to obtain the right to operate and publish
advertisements through the media of the outdoor visual advertisement LED Panel
by payment of a fee which is specified below :-


1.
The period for the operation of the business in respect of the outdoor visual
advertisement LED Panel shall be : a period of Five Calendar Years commencing
from the date of signing of this contract or the date of issuance of the
Certificate of Inspection and Acceptance in Good Order, as appropriate. Party B
should propose in writing the terms for the renewal of the contract at least 12
calendar months prior to the expiration of the term of this contract so that
this contract may be renewed after negotiation between the parties. Other terms
being equal, Party A shall be preferred to other parties in a competition for
the right to renew this contract.



2.
Party A shall pay a fee of RMB * * * per year, being a total of RMB * * * for
the full term of five years in order to obtain the advertising right to publish
advertisements through the LED Panel mentioned above.



* * * TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
EXHIBIT 10.1
 
6

--------------------------------------------------------------------------------

 



3.
Manner of Payment :-





 
(1)
Party A shall pay to Party B a * * *% deposit of the aggregate fee for the whole
term of five years within 10 working days after Party B’s obtaining of all the
requisite approval papers for the commencement of work, namely, being the sum of
RMB * * *.



 
(2)
Party A shall pay to Party B a sum equivalent to * * * % of the aggregate fee
for the whole term of five years within 60 days after the signing of this
contract (or in the event of Party A being able to complete the installation of
the visual advertisement LED Panel mentioned above and the LED Panel having been
accepted by Party B after inspection then computing of the 60 days period shall
commence from the conclusion of such activities), namely, being the sum of RMB *
* *.



 
(3)
Party A shall pay to Party B a sum equivalent to * * * % of the aggregate fee
for the whole term of five years within the 10 last working days right before
the expiration of the first two years of the term of contract, namely, the sum
of RMB * * *.



 
(4)
Party A shall pay to Party B a sum equivalent to * * * % of the aggregate fee
for the whole term of five years within the 10 last working days right before
the expiration of the first three years of the term of contract, namely, the sum
of RMB * * *.



 
(5)
Party A shall pay to Party B a sum equivalent to * * *% of the aggregate fee for
the whole term of five years within the 10 last working days right before the
expiration of the first three years of the term of contract, namely, the sum of
RMB * * *.



4.
If both parties to this Agreement agree to terminate their co-operation
hereunder during the term of performance of this Agreement then the parties
hereto shall finalise and conclude their account with regard to the duration for
which the right to operate advertisement business hereunder has actually been
enjoyed by Party A, Party B shall accordingly refund to Party A any unused
portion of fee for publication of advertisements (if any) already paid by Party
A.

 
Section 6


Party A is responsible for the setting up, installation and tuning of the visual
advertisement LED Panel.

 
7

--------------------------------------------------------------------------------

 

Section 7


In so far as it is acting strictly in accordance with relevant laws and
regulations Party A shall be entitled to carry on its advertising business
regarding the visual advertisement LED Panels free from interference by Party B
and shall be entitled to assign or transfer the right to business operations and
applications in respect of the LED Panels under this Agreement to any third
party and to retain the revenue thereby obtained for its own benefit.


Section 8


In order to guarantee the lawful rights of Party A during the subsistence of
this contract, the parties hereto have agreed to the special provisions
hereunder :-


1.
Party B shall give advance notice to Party A of the impending occurrence of the
following incidents : changes in the identity of its substantial shareholder
(being a shareholder in itself or as a group holding more than 30% of the shares
of Party B);  impending bankruptcy, winding up, receivership or cessation of
business of Party B; impending deregistration, cancellation or revocation of the
Party B’s permit certificate or relevant government approval papers or permits
or licenses; other incidents which shall affect the Party A’s rights and
interest under this Agreement.



2.
In the event of any impending occurrence of the above mentioned incidents to
Party B Party A shall be entitled to demand Party B to take necessary measures
to safeguard the rights of Party A under this contract, including but not
limited to the requirement for Party B’s shareholders to provide written
undertakings to allow Party A to buy the shares of Party B on terms equally
favourable as if offered to themselves; to require Party B to apply for, obtain
or maintain relevant licenses, approval papers and permits or to require for
undertakings from third parties to confirm that they will respect and have
regard to this contract and the right of Party A under this contract.



3.
Party B shall not engage in any business activity concerning the same type of
advertisement business hereunder or any other business of a nature similar to
the advertisement business hereunder.



Section 9


Except in the situations specified below each party to this Agreement shall keep
confidential the contents of this Agreement and any information owned
exclusively by the other party and obtained from the other party in the course
of negotiation for this Agreement and shall not disclose the same to any third
party without the consent of the other party :-

 
8

--------------------------------------------------------------------------------

 
 


1.
Disclosure pursuant to an effective requirement in writing made under any law or
regulation or made by the government, courts of law or court of arbitration.



2.
Such confidential information being disclosed not by reason of the default of
the party in question and becoming the exclusive information of a third party.



3.
Where such disclosure is appropriate and necessary in pursuit of a legal remedy
for the protection of the lawful rights and interest of the party in question
under this Agreement.



4.
Where such disclosure is appropriate and necessary for the performance of this
Agreement, for instances, disclosures made in relation to the filing of
applications for approvals of relevant governmental authorities, disclosures to
interested parties such as the consultants and shareholders of the parties to
this Agreement (provided that in such event each party to this Agreement should
require such interested parties such as its consultants and shareholders to take
up and assume an obligation of confidentiality equivalent to that pertaining
hereunder).





Section 10


During the subsistence of this Agreement the act or omission of any party to
this Agreement in contravention of its obligations hereunder shall be regarded
as an act in breach of this Agreement and such party shall compensate the  other
party which has abided by the terms of this Agreement for the losses and damages
thereby occasioned.




Section 11


In the course of implementation of this Agreement if Party A should fail to pay
Party B the relevant fee payable to Party B hereunder Party B shall have the
right to suspend or terminate the operational right of Party A to publicize its
advertisements to the extent where the advertising fee of such suspended
advertising is equivalent in amount to the payment that is owing.  Provided that
this section shall not apply to the situation where the delay in Party A’s
payment has resulted from a breach of this contract on the part of Party B.



 
9

--------------------------------------------------------------------------------

 

Section 12


On the occurrences of any one of the following events, Party A shall be entitled
to defer its payment of any payment payable and which has not been paid already
hereunder and shall have the right to require Party B to bear the liability to
compensate for the resulting losses and to pay full compensation to Party A for
all its economic losses thereby occasioned :-


1.
If Party B fails to complete the procedures for its submission of applications
for approval of the relevant authorities within the prescribed period.



2.
If Party B sell or transfer its right to operate the outdoor visual
advertisement LED Panel to a third party thereby preventing Party A’s normal
operation of its business in relation to such outdoor visual advertisement LED
Panel.



3.
If Party B fails to complete the examination and scrutinizing procedures of the
Municipal Management Bureau and of other relevant authorities before 31st
August, 2007 and therefore fails to ensure that Party A will be able to commence
working on the building of the foundation for the LED Panel as confirmed in
writing and with electricity supply connected to such location, thereby causing
delay in the project hereunder.



4.
If Party B terminates this contract without the consent of Party A and without
justification before the expiration of its term.



5.
If Party B fails to resolve in a timely fashion any obstacle which prevents
Party A to have independent, exclusive and complete utilization of the LED Panel
(including but not limited to matter such as the provision of electricity
supply, the carrying out of installation work, maintenance of the Panel etc.).In
such event Party B shall compensate Party A for any economic loss thereby
occasioned.



6.
If Party B has acted in violation of this Agreement. In such event Party A shall
be entitled to terminate this contract unilaterally and to dismantle and remove
the LED Panel which shall belong to Party A.





Section 13  Force Majeure


1.
Whenever an earthquake, typhoon, flooding, accidental fire, arson, act of war or
any other unanticipated event the happening and consequence of which is
unpreventable, insurmountable and unavoidable causes a direct impact on the


 
10

--------------------------------------------------------------------------------

 

 
performance of this Agreement or rendering both parties to this Agreement unable
to perform its obligation under this Agreement, any party hereto which
encounters such difficulty of force majeure (“Force Majeure”) shall be
exonerated from the performance of its relevant obligation(s) under this
Agreement.  Nevertheless, the party encountering Force Majeure must give written
notice of the Force Majeure to the other party forthwith and shall within 15
days after the onset of the Force Majeure provide a detailed account of the
situation of the Force Majeure and state the reason for the non-performance or
deferral in performance of its obligations under this Agreement whether as a
whole or partially and substantiate its case with effective documentary
proof.  Having regard to the extent to which the performance of this Agreement
is affected by Force Majeure the parties shall enter into negotiation to
determine and decide whether this Agreement should be annulled or whether the
performance of some of the obligations hereunder be relieved or that the time
for the performance of this Agreement should be extended.  If Force Majeure
occurs during such time when one of the parties hereto is already failing to
perform any of its obligations hereunder in time then such party shall not be
exonerated from the performance of such obligation.



2.
Any party hereto affected by Force Majeure shall take all reasonable steps and
appropriate procedures to mitigate and alleviate the effect of Force Majeure on
to performance of this Agreement.  Any party hereto which fails to take
appropriate procedure and thereby causes an aggravation of the extent of damages
shall not be entitled to claim any exoneration of liability or compensation in
respect of the additional damages thereby caused.



3.
If the advertisement (panel) under this Agreement has to be removed or
demolished due to causes such as the change in the requirement of national laws
or regional regulations or the needs for city planning or urban renewal such
event shall be regarded as Force Majeure and this contract shall according come
to an end upon the occurrence of such event.



Section 14


If the further performance of this Agreement is rendered impossible by reason of
any change in the governmental policy of the Municipal Government of Wuhan City
during the subsistence of this Agreement then neither party hereto may claim
against the other party for violation of contract.  The parties hereto shall
negotiable with each other in such event to decide whether or not to terminate
this Agreement and to work out a solution for the resolution of the situation.



 
11

--------------------------------------------------------------------------------

 

Section 15


All matters that have not been adequately provided for under the terms of this
Agreement may be resolved by friendly negotiation between the parties hereto and
upon the parties reaching consensus on such matter, may be put into a legal
document as a supplement to these presents.  Supplementary agreement like that
shall have effect equal to that of this Agreement.




Section 16


The following appendices are inseparable parts of this Agreement and shall have
effect under the law as if they are contents of this Agreement :-
                            

Appendix 1:  Relevant Governmental Approval Papers.

Appendix 2:  Map of Locations of one visual advertisement LED Panel.

Appendix 3:     Design Drawings of visual advertisement LED Panel.

Appendix 4:
Certificate of Inspection and Acceptance in Good Order.

Appendix 5:
Design drawings and requite requirements for the construction of foundations.





Section 17


This Agreement shall become legally binding immediately from the moment when
both Party A and Party B have signed the same and put their respective company
seals on the same.




Section 18


The parties hereto shall try to resolve their differences in the course of
implementation of this Agreement through negotiation and if they should fail to
resolve their differences in that manner either party shall be entitled to
commence legal proceedings under the jurisdiction of the People’s Court where
the performance of this contract is supposed to take place.
Section 19


This Agreement is signed in four identical counterparts, each of Party A and
Party B shall retain two of the counterparts.

 
12

--------------------------------------------------------------------------------

 





Party A :- Shanghai Quo Advertising
Company Limited
(Seal of Corporation)
 
Statutory Representative of Party A :
Party  B :- Wuhan Weiao Advertising Company Limited
(Seal of Corporation)
 
Statutory Representative of Party B :
 
 
 
 
 
 
 
 
Date: 16th August, 2007
 
 
 
 
 
 
 
 
Date: 8th August, 2007

TW/06044/10.Translation
 
 
13


--------------------------------------------------------------------------------

 
 